                                         Case 4:16-cv-01225-JSW Document 285 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVANNI MUNGUIA-BROWN, et al.,                     Case No. 16-cv-01225-JSW (TSH)
                                   8                    Plaintiffs,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 281
                                  10     EQUITY RESIDENTIAL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint discovery letter brief at ECF No. 281. They have a dispute
                                  14   concerning Defendants’ claim of attorney-client privilege and work product over four documents,
                                  15   numbered 7, 13, 18 and 23 on the privilege log. They want this dispute resolved quickly so that
                                  16   Plaintiffs can use any documents Defendants are ordered to produce at the March 31, 2021
                                  17   deposition of James Fiffer. Accordingly, the Court will truncate its legal discussion to get out an
                                  18   order quickly. The Court has reviewed the documents in camera.
                                  19          The Court assumes familiarity with its prior orders at ECF Nos. 171, 196 and 273. Briefly,
                                  20   the Court found a subject matter waiver of the attorney-client privilege as to legal advice from
                                  21   outside counsel and in-house counsel concerning the legality of the late fee. The Court also found
                                  22   a waiver of work product protection but interpreted the “same subject matter” requirement in
                                  23   Federal Rule of Evidence 502(a)(2) to exclude legal advice made squarely in the defense of this
                                  24   lawsuit. The current dispute is over a claim of work product related to a prior lawsuit, but the
                                  25   Court’s view remains the same: “The Court understands that in the course of defending litigation,
                                  26   counsel must be able to candidly advise their clients.” ECF No. 273 at 9.
                                  27          That is enough to resolve this dispute. Documents 13, 18 and 23 are outside counsel work
                                  28   product generated in the course of defending litigation. So are Christopher Healey’s handwritten
                                           Case 4:16-cv-01225-JSW Document 285 Filed 03/23/21 Page 2 of 2




                                   1   notes on document 7. The Court orders Defendants to produce document 7 with Healey’s notes

                                   2   redacted.1 The balance of this motion to compel is denied.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: March 23, 2021

                                   6
                                                                                                    THOMAS S. HIXSON
                                   7                                                                United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     During the hearing, Defendants stated that the underlying data in document 7 had been produced
                                       elsewhere, so there was no need to produce a redacted version of the document, as doing so would
                                  28   only indicate what items counsel commented on. Defendants subsequently clarified that the
                                       underlying data had not been produced, and they offered to produce document 7 with redactions.
                                                                                         2
